Citation Nr: 1814366	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals from a back injury.

2.  0Entitlement to an initial rating in excess of 20 percent for Diabetes Mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge in November 2017.  A transcript of that hearing has been prepared and is associated with the file.

The Veteran previously submitted a claim of entitlement to service connection for residuals from a back injury and was denied in a February 1983 rating decision and was denied reopening in a July 1995 rating decision.  The July 1995 rating decision became final, as the Veteran did not submit a Notice of Disagreement or new evidence within the appeal period.  In connection with the Veteran's claim to reopen, he testified that during service his back was injured on several occasions and that from the two weeks before leaving Vietnam when the initial back injury occurred until the present, he has had continuous back pain with several hospitalizations and surgeries.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of the Veteran's back condition and diabetes are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Back

The service treatment records document several instances of injury to the Veteran's back which include, a July 1972 note wherein he injured his back when a loose helicopter tail boom fell towards him and he twisted to throw it away from himself; in May 1973 he injured his back lifting a floor buffer; and in October 1972 his back was further injured when due to his severe back pain he was being transferred to the hospital in an Army ambulance, and the ambulance was involved in a motor vehicle accident, which caused further injury to the Veteran's back.

In December 1983 the Veteran applied for service connection for his back condition.  A VA Medical Certificate noted that the Veteran had a back injury in 1974 and was having episodic severe low back pain, incapacitating and radiating.

In June 1987, the Veteran underwent a partial hemi-laminectomy and discectomy, L5-S1, right.

In June 1994, the Veteran injured his back on the job and was awarded Worker's Compensation. 

In March 1995, his treating physician from his Worker's Compensation claim reviewed an MRI and noted that "it seems to show two levels of disc, one a small recurrent disc at L5-S1 where the previous surgery was and now a new disc at L4-5, eccentric to the left side, which is probably causing his problem."

In January 2010 the Veteran filed to reopen his service connection claim for his back.  The RO reopened the claim and then denied it for a lack of material evidence.  However, the Veteran was afforded a VA examination in July 2013, apparently in connection with this claim.  

The examiner opined that the Veteran's back condition was at least as likely as not incurred in or caused by an in-service injury, as his file "supports chronic back pain with exacerbation in service. (The Veteran also injured his back while a trucker post service)."  Then, in an addendum opinion the following month (August 2013), the same examiner noted the 1987 laminectomy surgery and stated there was no "evidence of specific disability symptoms (attributed to military service) post-hemi-laminectomy and prior to incurrent injury."  The examiner concluded, "[S]ince there was no reported pain post hemi-laminectomy and prior to work related back injury 7/18/96 [sic, 6/20/1994] with admission for anterior interbody fusion and positive discogram L5-S1, it would be purely speculative to determine if current symptoms are attributable in any part to service connected injury."

The inconsistent findings render these opinions inadequate for adjudication purposes.  Thus, a new VA examination is required.

Diabetes

The Veteran is seeking an increased initial rating for his diabetes, which is currently rated as 20 percent disabling.

The Board observes that the Veteran's last VA examination was in March 2010 and that the Veteran testified that his symptoms have become much worse since then, to include symptoms of upper extremity peripheral neuropathy.  The Veteran also testified that he wanted VA assistance in obtaining his medical records from MetCare in Deland, Florida, a Humana facility, as well as his VA treatment records from the Daytona VA clinic.

The Board notes that the duty to obtain a new examination is triggered when the available evidence of record indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The Veteran testified that his doctor has restricted his diet and that he takes insulin twice a day. 

Under these circumstances, the Veteran must be scheduled for an appropriate examination to ascertain the current severity of his service-connected diabetes.  38 C.F.R. § 3.159 (c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including all VA and non-VA medical providers who have treated him for his back and his service-connected diabetes mellitus, type II.  Regarding his diabetes, records should be sought from the Daytona VA clinic, the Gainesville VA Center, and MetCare in Deland, Florida.

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for an appropriate VA examination, with an examiner other than the July 2013 and August 2013 VA examiner, to determine the etiology of his back condition.  All indicated studies should be performed.  The electronic claims file, as well as this remand, must be made available to the examiner for review in conjunction with the examination. 

a). As part of the examination, the examiner must consider and discuss:
* the July 1972 injury when a loose helicopter tail boom fell towards him and he twisted to throw it away from himself; 
* the May 1973 injury from lifting a floor buffer;
* the October 1972 injury when due to his back pain he was being transferred to the hospital in an Army ambulance, and the ambulance was involved in a motor vehicle accident;
* the December 1983 VA Medical Certificate , which noted that the Veteran had a back injury in 1974 and was having episodic severe low back pain, incapacitating and radiating;
* the June 1987 partial hemi-laminectomy and discectomy, L5-S1, right;
* the June 1994 injury on the job, which resulted in a Worker's Compensation claim;
* the March 1995 treating physician note which stated the MRI had been reviewed and that "it seems to show two levels of disc, one a small recurrent disc at L5-S1 where the previous surgery was and now a new disc at L4-5, eccentric to the left side, which is probably causing his problem."
* The inconsistent findings of the July 2013 and August 2013 examinations (The examiner opined that the Veteran's back condition was at least as likely as not incurred in or caused by an in-service injury as his file "supports chronic back pain with exacerbation in service. (The Veteran also injured back while a trucker post service)."  Then, in an addendum opinion the following month (August 2013), the same examiner noted the 1987 laminectomy surgery and stated there was no "evidence of specific disability symptoms (attributed to military service) post-hemi-laminectomy and prior to incurrent injury."  The examiner concluded "Since there was no reported pain post hemi-laminectomy and prior to work related back injury[sic, 6/20/1994] with admission for anterior interbody fusion and positive discogram L5-S1, it would be purely speculative to determine if current symptoms are attributable in any part to service connected injury.")

The examiner is advised that the Veteran is competent to report his back symptoms and their onset.

b). After the foregoing has been completed, please provide an opinion as to whether it is as least as likely as not (50 percent or more probability) that the Veteran's back condition had its onset in, or is etiologically related to, any period of the Veteran's active duty service.

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II.  All indicated studies should be performed.  The electronic claims file, as well as this remand, must be made available to the examiner for review in conjunction with the examination. 

The examiner must provide an accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II, to include any peripheral neuropathy.  The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, results in or requires each of the following: insulin; an oral hypoglycemic agent; a restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities) for its control; and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms. 

4. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals






